UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Stanley Taylor,
                                                                             2/3/2020
                                Plaintiff,
                                                              1:17-cv-01424 (LTS) (SDA)
                    -against-
                                                              ORDER ADJOURNING STATUS
 City of New York (Department of                              CONFERENCE
 Sanitation),

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The telephone conference currently scheduled to take place on Thursday, February 5,

2020 is hereby adjourned until Tuesday, April 7, 2020 at 2:00 p.m. before the undersigned. During

the conference, the parties should be prepared to discuss any anticipated dispositive motions.

The parties shall call the Court’s conference line at 212-805-0110 once all parties are on the line.

       Chambers will send this Order to pro se Plaintiff.

       SO ORDERED.

DATED:         New York, New York
               February 3, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
